Pursuant to our order heretofore entered granting a rehearing, additional briefs have been filed in this cause.
Upon further consideration of the record in the light of the original and additional briefs filed, we reach the conclusion that our opinion and judgment affirming the decree of the lower court filed and entered herein on June 21, 1940, should be adhered to.
  It is so ordered. *Page 73
WHITFIELD, P. J., BUFORD and CHAPMAN, J. J., concur.
BROWN and THOMAS, J. J., dissent.
Chief Justice TERRELL not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.